Order modified by permitting defendant to take part in the examination and to cross-examine witness Rose Koechler, and by striking out so much of the order as provides for the production of books and papers, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant. If the papers are necessary they may be produced by subpoena. No opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Finch, P. J., Martin, O’Malley, Townley and Glennon, JJ.